  Case 3:19-cv-00056-B Document 119 Filed 12/11/19                      Page 1 of 3 PageID 2723


                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 STEVEN B. AUBREY and                               §
 BRIAN E. VODICKA,                                  §
                                                    §
      Plaintiffs,                                   §
                                                    §
 v.                                                 §   CIVIL ACTION NO. 3:19-CV-0056-B
                                                    §
 D MAGAZINE PARTNERS, L.P.;                         §
 ALLISON MEDIA, INC.; JAMIE L.                      §
 THOMPSON; ROBERT L.                                §
 ERMATINGER, JR.; SCOTT ROBERT                      §
 SAYERS; CITY OF DALLAS; DALLAS                     §
 COUNTY, TEXAS; and DOES 1-20, all                  §
 whose true names are unknown,                      §
                                                    §
                                                    §
      Defendants.                                   §

                                                ORDER

         Before the Court is Plaintiffs’ Motion for Leave to Untimely File the Third Amended

Complaint (Doc. 117), as well as Defendant Dallas County’s Response (Doc. 118). For the reasons

that follow, the Court DENIES Plaintiffs’ motion.

         On November 19, 2019, this Court permitted Plaintiffs to amend their Second Amended

Complaint “insofar as they [sought] to include allegations of [] six search-warrant affidavits.” Doc.

114, Order, 10. The Court granted Plaintiffs leave to add the allegations of the six search-warrant

affidavits based, in part, upon “the limited impact that Plaintiffs’ allegations of new affidavits [would]

have upon Defendants’ current legal arguments.” Id. at 8. Moreover, “in light of the limited nature

of Plaintiffs’ permitted amendments,” the Court ordered Plaintiffs to file their Third Amended

Complaint by December 3, 2019. Id. at 10. Thereafter, Plaintiffs sought, and the Court granted, an

                                                  -1-
  Case 3:19-cv-00056-B Document 119 Filed 12/11/19                     Page 2 of 3 PageID 2724


extension allowing Plaintiffs to file the Third Amended Complaint by December 6, 2019. See Doc.

116, Electronic Order. After Plaintiffs failed to meet that deadline, they filed a motion seeking to file

their Third Amended Complaint on December 8, 2019. See Doc. 117, Pls.’ Mot. for Leave. While

this Court is displeased with Plaintiffs’ inability to meet deadlines, the more troubling issue is

Plaintiffs’ disregard for the Court’s orders.

        In their proposed Third Amended Complaint, rather than merely supplementing the Second

Amended Complaint with allegations of the six search-warrant affidavits, Plaintiffs substantially

altered the substance of the Second Amended Complaint. For example, as Defendant Dallas County

points out, despite this Court’s denial of leave to amend to add spoliation allegations, see Doc. 114,

Order, 9, Plaintiffs included these allegations in the proposed Third Amended Complaint. See, e.g.,

Doc. 117, Ex. B, Pls.’ Third Am. Compl., ¶¶ 291–99. Additionally, Plaintiffs attempt to bring a new

claim against Defendant Dallas County. Compare Doc. 50, Ex. A, Pls.’ Second Am. Compl., 62, with

Doc. 117, Ex. B, Pls.’ Third Am. Compl., 99. Further, Plaintiffs restructured and reworded portions

of the Second Amended Complaint. Compare Doc. 50, Ex. A, Pls.’ Second Am. Compl., 1, with Doc.

117, Ex. B, Pls.’ Third Am. Compl., 1. These are but a few examples of the differences between

Plaintiffs’ Second and Third Amended Complaints, and they demonstrate Plaintiffs’ complete

disregard for the scope of the Court’s order permitting amendment.

        Accordingly, the Court DENIES Plaintiffs’ Motion for Leave to Untimely File the Third

Amended Complaint (Doc. 117). Further, the Court instructs Plaintiffs that they must file their

Third Amended Complaint, in conformity with the restrictions of the Court’s previous order (Doc.

114) and the instructions set forth below, on or before Monday, December 16, 2019. The Court

will NOT grant an extension of time on this deadline. Defendants must file any motions to dismiss

                                                  -2-
  Case 3:19-cv-00056-B Document 119 Filed 12/11/19                        Page 3 of 3 PageID 2725


in response to Plaintiffs’ Third Amended Complaint on or before Monday, January 6, 2020.

        The Court advises Plaintiffs that the Third Amended Complaint should be identical in

substance to the Second Amended Complaint, except with respect to the Third Amended

Complaint’s allegations of the six search-warrant affidavits. These allegations may only be used for

the purpose originally offered by Plaintiffs—to “bolster[] [their] claim that the City [of Dallas] has

a pattern, practice, custom and policy to use falsified un-verified ‘facts’ . . . .” See Doc. 102, Pls.’ Mot.

for Leave to File Third Am. Compl., 2; see also Doc. 114, Order, 4 (explaining that “Plaintiffs seek

leave to amend to include allegations of the six affidavits to demonstrate Defendant City of Dallas’s

alleged pattern of falsification”).

        Failure to comply with these instructions, including failure to timely file the Third Amended

Complaint, will result in dismissal of Plaintiffs’ claims under Federal Rule of Civil Procedure 41(b)

for failure to follow the Court’s orders.



        SO ORDERED.

        SIGNED: December 11, 2019.


                                                  _________________________________
                                                  JANE J. BOYLE
                                                  UNITED STATES DISTRICT JUDGE




                                                    -3-
